Banke, Judge.
The appellee filed a successful appeal to the Fulton County Superior Court from an order of the Georgia Real Estate Commission revoking his license to act as a real estate broker. We granted the commission’s application for discretionary appeal. Held:
There is nothing in the record to indicate that the Attorney General was given five days’ written notice of the hearing as *552required by Code Ann. § 3-116 (Ga. L. 1965, p. 625), or that he or one of his assistants was present at the hearing, or that the written. notice was otherwise waived in accordance with that statute. The judgment is accordingly void on its face. Hawes v. Bigbie, 120 Ga. App. 294 (170 SE2d 302) (1969); Cofer v. Williams, 141 Ga. App. 72 (232 SE2d 610) (1977).
Argued April 15, 1980
Decided May 7, 1980.
Arthur K. Bolton, Attorney General, Roberts. Stubbs, II, Executive Assistant Attorney General, Don A. Langham, First Assistant Attorney General, Verley J. Spivey, Senior Assistant Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellant.
Jerry B. Hatcher, for appellee.

Judgment reversed.


McMurray, P. J., and Smith, J., concur.